Citation Nr: 0720297	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision which 
denied the veteran's claim of service connection.


FINDING OF FACT

Hypertension is not shown by competent medical evidence to be 
linked to a disease or injury in service; it was not 
manifested within the first post-service year; and was not 
linked to the veteran's service connected-diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of any service-connected disability.  38 U.S.C.A. §§ 1110, 
1133, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in June 2003 and April 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The June 2003 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that the RO provided him with a letter in May 2007 
which outlined how VA assigns ratings and effective dates. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The veteran was afforded VA medical examinations in August 
2003 and March 2005 to obtain an opinion as to whether his 
currently diagnosed hypertension can be directly attributed 
to service or to his service-connected diabetes mellitus, 
Type II.  Further examination or opinion is not needed on the 
hypertension claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service or 
service-connected disabilities.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



Merits of the Claim

The veteran contends that his currently diagnosed 
hypertension was caused by his service-connected diabetes 
mellitus, Type II.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The veteran's service medical records indicate that his blood 
pressure at entry to service in March 1969 was 130 systolic 
and 84 diastolic.  His report of medical examination for 
separation from service in October 1971 stated his blood 
pressure was 102 systolic and 80 diastolic.  His records 
report no treatment for high blood pressure or any other 
cardiovascular disease.  The first indication that the 
veteran was diagnosed with hypertension was in 1999 by Linda 
Hickman, M.D.  The veteran's systolic pressure was 164 and 
his diastolic pressure was 110.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The first showing of 
hypertension in the record is the private treatment record 
dated in 1999.  There is no evidence to support a finding 
that the veteran's hypertension was compensable to a 10 
percent degree within the first post-service year.  
Therefore, service connection on a presumptive basis is not 
warranted. 

In order to establish service connection for hypertension, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The earliest diagnosis for hypertension is 1999, over twenty 
five years after the veteran's separation from military 
service.  There is no medical evidence relating hypertension 
to any injury or disease in service.  There is no evidence of 
continuity of symptomatology.  Additionally, the veteran does 
not contend that his hypertension is the direct result of 
service.  Accordingly, the Board finds that the preponderance 
of the evidence shows that hypertension was not the result of 
any event in active service.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).   Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

In support of his claim, the veteran has submitted VA and 
private treatment records from 1991 through 2005.  These 
records establish that the veteran has a current diagnosis of 
hypertension, and that the veteran has received continuous 
treatment for such.  The aforementioned records also note the 
veteran's continuing treatment for his service-connected 
diabetes mellitus.  The veteran contends that he was 
diagnosed with hyper/hypoglycemia in 1979 and again in 1995, 
and that he was told he was pre-diabetic, establishing that 
he had diabetes prior to his diagnosed hypertension in 1999, 
and that the hypertension is the result of his service-
connected diabetes mellitus.

The only remaining question is whether the veteran's 
currently diagnosed hypertension was caused by or aggravated 
by his service-connected diabetes mellitus.  

In support of his claim, the veteran submitted the following 
evidence.  He was first diagnosed with hypertension in July 
1999 by Linda Hickman, M.D.  The physician noted that the 
veteran had complained of an increase in his blood pressure 
over the prior few weeks, ranging from 140-170 systolic and 
96-110 diastolic.  Upon examination, the veteran's blood 
pressure was 164/110.  No nexus opinion was provided.  Later 
in July 1999, the veteran sought additional treatment from 
Pirzada A. Majid, M.D., for left precordial chest discomfort 
that radiated to his left shoulder and down the left arm and 
into the jaw occasionally.  The treatment note indicated that 
the veteran had been diagnosed with hypertension one week 
prior.

In January 2002, the veteran received additional treatment 
from Dr. Hickman.  The treatment report noted follow-up for 
the veteran's blood pressure medication.  He reported that 
his blood pressure had been consistently - 150s systolic and 
95 to 100 diastolic.  The veteran was diagnosed with 
hypertension, not controlled, a history of hyperglycemia and 
mild hypercholesterolemia.  No nexus statement was provided.  
In February 2002, Dr. Hickman diagnosed the veteran with 
diabetes mellitus, Type II, new onset.

In June 2003, the veteran participated in a VA Agent Orange 
examination.  The examination report noted a "history of 
hypo/hyper glycemic reactions in 1975 that resolved with 
eating frequent small meals and decreased sugar."  See Agent 
Orange examination, June 5, 2003.  He was noted to have 
elevated liver enzymes in 1990.  The assessment was diabetes 
mellitus, type II and hypertension.  

In September 2003, the veteran submitted a lay statement 
stating that in November 1979 he was diagnosed with 
hypoglycemia by James W. Langley, M.D. and he was informed he 
was "pre-diabetic."  The veteran also indicated that he had 
attempted to obtain these medical records but was 
unsuccessful.

In response to the January 2004 rating decision denying his 
claim, the veteran submitted a private medical opinion from 
Sidney Williams, M.D. in August 2004.  Dr. Williams stated 
that he had reviewed the veteran's records, including the 
August 2003 VA examination report.  He noted that a record 
dated in November 1995 from the Williams Clinic diagnosed the 
veteran with hyperglycemia.  This diagnosis and metabolic 
syndrome led to the recommendation to reduce caloric intake 
and weight with diet and exercise.  The veteran's blood 
pressure readings were 165 systolic and 112 diastolic, 
consistent with hypertension.  In December 1995, the 
veteran's blood pressure was 130 systolic and 80 diastolic.  
Dr. Williams commented that this could have arguably been due 
to hypertension being under control with diet and exercise.  
He also stated that the gravity of hypertension with the 
veteran's history was accentuated by findings of left 
ventricular dysfunction revealed by echocardiogram in 
November 1999.  The date of the echocardiogram was considered 
significant because had the hypertension started earlier in 
1999, it was unlikely that the left ventricular dysfunction 
would have developed so rapidly.  Therefore, a finding of 
hypertension in 1995 was valid and hypertension developed in 
conjunction with diabetes.  Dr. Williams also stated that 
based upon his research, the veteran's diabetic metabolic 
condition was caused by Agent Orange, which caused 
hypertension, and that hypertension followed the diabetes in 
chronology.

Dr. Williams concluded the following: the veteran was exposed 
to Agent Orange in service; in 1979, he was treated at St. 
Anthony North Hospital when he developed abnormal glucose 
problems being found pre-diabetic upon glucose tolerance 
test; in 1995, he was treated for hypertension, hyperglycemia 
and obesity; in 1999, hypertension surfaced again, noted by 
Dr. Hickman, who probably thought it was a new clinical 
finding when in fact it was noted and treated in 1995; and 
pre-diabetes can cause hypertension and lead to overt 
diabetes.  He stated that it was more likely than not that 
the hypertension was caused by vascular insults of pre-
diabetes hyperglycemia, due to Agent Orange.  This was 
supported by current literature.  It was noted that the 
definition of pre-diabetes in 1979 was different from the 
present day definition, as the ability to diagnose diabetes 
has increased dramatically, which should be taken into 
account.

In December 2004, a VA treatment note indicated that the 
veteran's high blood pressure was related to diabetes.  The 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The examiner did not 
provide any reasoning in support of this assessment.

The Board notes that although the opinion provided by Dr. 
Williams, notes that the veteran's diabetes existed prior to 
the February 2002 diagnosis of record, this claim 
unfortunately cannot be substantiated.  The veteran himself 
stated that he was unable to obtain the medical records from 
St. Anthony North Hospital that would substantiate his claim 
that he was diagnosed as pre-diabetic.  As this contention 
cannot be substantiated, it is clear that Dr. Williams was 
merely repeating history provided by the veteran.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  It is 
clear the Dr. Williams thoroughly reviewed the current 
medical literature relating to this topic, but without 
evidence to prove that the veteran was suffering from 
diabetes prior to his diagnosis of hypertension, the claim 
must fail to the extent that it is argued that his service-
connected diabetes mellitus caused hypertension.  The Board 
also acknowledges Dr. Williams' statement that the veteran's 
hypertension must have existed prior to the July 1999 
diagnosis by Dr. Hickman based on his left ventricular 
dysfunction.  However, since the veteran was not diagnosed 
with diabetes mellitus until February 2002, it does not 
follow that hypertension was caused by diabetes.

Additionally, the veteran has submitted internet articles 
pertaining to pre-diabetes.  These articles are not probative 
evidence as they do not specifically relate to the veteran's 
particular case and in particular do not contain any analysis 
regarding the veteran's service-connected diabetes and 
whether it was the cause of the veteran's hypertension.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as noted above, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert, supra; see also 
Beausoleil, supra; Libertine, supra.

The only remaining evidence of record that claims that such a 
nexus exists (particularly regarding aggravation) is the 
veteran and his family's lay statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board finds 
the two VA examination reports to be most persuasive.  In 
August 2003, the VA examiner noted that history provided by 
the veteran included his being diagnosed with "pre-
diabetes" in 1975.  The examiner stated that the veteran did 
not report any problems with hypoglycemia.  The impression 
was that the veteran's current hypertension was less likely 
than not secondary to his service-connected diabetes because 
his diagnosis of hypertension pre-dated the diagnosis of 
diabetes mellitus, Type II.  Again, the Board notes that no 
evidence has been associated with the record that establishes 
that the veteran was treated for a pre-diabetic or a diabetic 
condition in the 1970s.

In the March 2005 VA examination report, the examiner 
commented that the veteran's hypertension was not caused by 
or is the result of his service-connected diabetes mellitus.  
The reasons and bases supporting this assessment included the 
fact that the veteran had not complained of or received 
treatment for renal disease.  The examiner noted that 
diabetes mellitus, Type II without renal disease was not a 
well-documented cause of hypertension.

Although the evidence submitted during the course of the 
veteran's appeal has presented diametrically opposed medical 
opinions, the evidence is not in equipoise.  Dr. Williams' 
opinion was based upon history provided by the veteran.  See 
Black, supra.  The VA examination reports, based on the 
available evidence, found that the veteran's hypertension 
pre-dated his diabetes diagnosis and additionally that 
without the presence of renal disease, could not relate his 
hypertension to his service-connected diabetes.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a direct or secondary basis, must be denied.  
See 38 U.S.C.A §5107 (West 2002 & West Supp. 2006); Allen, 
supra.


ORDER


Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


